UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-7718


EARL D. BURGESS,

                Petitioner – Appellant,

          v.

GENE M. JOHNSON,    Director   of   the   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00083-RAJ-JEB)


Submitted:   February 18, 2010            Decided:    February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earl D. Burgess, Appellant Pro Se. Leah A. Darron, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Earl D. Burgess seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition, and

denying his motions to alter or amend pursuant to Fed. R. Civ.

P.   59(e)    and      Fed.     R.    Civ.     P.   52(b).          The    orders    are     not

appealable        unless        a    circuit        justice     or        judge     issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).                  A

certificate         of      appealability           will     not      issue       absent      “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.       § 2253(c)(2)         (2006).         A     prisoner       satisfies      this

standard     by    demonstrating            that    reasonable       jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                     Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).          We   have      independently         reviewed       the    record     and

conclude      that       Burgess      has    not     made     the    requisite       showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed      in     forma      pauperis,       and    dismiss        the   appeal.       We

dispense      with       oral       argument       because     the    facts       and     legal




                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3